Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2015

                                     No. 04-15-00456-CR

                                        James GARZA,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12648A
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER

        In a previous appeal, appellant’s sentence of life without parole was set aside, and the
case was remanded to the trial court for a new sentencing proceeding. The trial court held a new
sentencing hearing on July 20, 2015. Garza has filed a notice of appeal and the clerk’s record
has been filed. The docket sheet reflects the trial court held a hearing on July 20, 2015, found
Garza was seventeen years old at the time of the offense, and sentenced him to life pursuant to
section 12.31(a)(1) of the Texas Penal Code. However, the record does not contain a judgment
reflecting the imposition of sentence on July 20, 2015.

       A written judgment signed by the trial judge is required by article 42.01 of the Texas
Code of Criminal Procedure. Among other things, the judgment must reflect the sentence to be
served and the date sentence was imposed. The only judgment in the clerk’s record is the original
judgment, which has been partially set aside.

       Accordingly, we abate this appeal in order for the trial judge to sign a new judgment. We
order the trial court clerk to file a supplemental clerk’s record containing the judgment by
August 12, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court